Citation Nr: 0421651	
Decision Date: 08/06/04    Archive Date: 08/09/04

DOCKET NO.  00-22 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence to reopen a previously 
denied claim for service connection for disability of the 
left lower extremity (claimed as paralysis of the left leg 
and foot) has been received.

2.  Whether new and material evidence to reopen a previously 
denied claim for service connection for a low back disability 
(claimed as herniated nucleus pulposus, L4-L5) has been 
received.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The veteran served on active duty from October 1950 to August 
1953.

In November 1956, the RO denied the veteran's original claim 
for service connection for disability of the left lower 
extremity.  In October 1969, the RO denied the veteran's 
original claim for service connection for a low back 
disability (claimed as secondary to the disability of the 
left lower extremity).  Subsequently, the RO again denied the 
claims; the RO's last denial was in August 1981.  The veteran 
was notified of the denial in October 1981, and initiated, 
but did not timely perfect, an appeal.

These matters come to the Board on appeal from a December 
1999 decision, in which the RO declined to reopen the claims 
for service connection for the left leg and back conditions 
on the basis that new and material evidence had not been 
received.  The veteran filed a notice of disagreement (NOD) 
in March 2000, and the RO issued a statement of the case 
(SOC) in August 2000.  The veteran filed a substantive appeal 
in October 2000.  As reflected in a supplemental SOC (SSOC) 
issued by the RO in December 2000, the RO later found that 
new and material evidence to reopen the claim for disability 
of the left lower extremity (then characterized as paralysis 
left leg and foot) had been received; but then denied service 
connection for that condition, on the merits.

The record indicates the veteran failed to appear for the 
hearing scheduled before a Veterans Law Judge at the RO on 
February 12, 2002. 

In November 2002, the Board undertook additional development 
of the claims pursuant to the provisions of 38 C.F.R. § 19.9 
(2002).  Subsequently, the provisions of 38 C.F.R. § 19.9 
(2002)-essentially conferring upon the Board jurisdiction to 
adjudicate claims on the basis of evidence developed by the 
Board, but not reviewed by the RO-had been held to be 
invalid.  Disabled American Veterans (DAV) v. Secretary of 
Veterans Affairs (Secretary), 327 F.3d 1339 (Fed. Cir. 2003).  
Thus, in July 2003, the Board remanded these matters to the 
RO for initial consideration of the recently developed 
evidence and further action.   

The Board notes that, regardless of the RO's characterization 
and adjudication of the claims, the Board must determine 
whether new and material evidence to reopen the claims has 
been received, before proceeding further, inasmuch as this 
preliminary determination affects the Board's legal 
jurisdiction to reach the underlying claims to adjudicate 
them de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  Under the circumstances noted above, these 
issues are properly characterized as petition to reopen, as 
reflected on the title page.  In light of the Board's 
favorable disposition on each petition to reopen, the veteran 
is in no way prejudiced by the recharacterization of each 
issue on appeal.  

The Board's decision reopening the claims for service 
connection for disability of the left lower extremity, and 
for a low back disability, are set forth below.  The matter 
of service connection for each of those disabilities, on the 
merits, is addressed in the remand following the order; those 
matters are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the petitions to reopen has been accomplished.  

2.  In an August 1981 decision, the RO continued its denial 
of the veteran's claims for service connection for disability 
of the left lower extremity, and for a low back disability.  
Following the RO's notification of that decision in October 
1981, the veteran initiated, but did not timely perfect, an 
appeal of that denial.

3.  New evidence associated with the claims file since the 
August 1981 denial, when considered by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of each claim.  


CONCLUSIONS OF LAW

1.  The RO's August 1981 denial of service connection for 
disability of the left lower extremity, and for a low back 
disability is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2003).

2.  Evidence received since the RO's August 1981 denial is 
new and material; thus, the criteria for reopening the claims 
for service connection for disability of the left lower 
extremity, and for a low back disability, are met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (as in 
effect prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A.              § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C.A. § 5103A(f).  

While there are, nonetheless, duties to notify and assist 
owed the veteran with respect to each petition to reopen, in 
light of the Board's favorable disposition, the Board 
determines, in any event, that all notification and 
development action needed to render a fair decision on the 
issues on appeal has been accomplished.

II.  Analysis of Petitions to Reopen

In a November 1956, the RO denied service connection for 
disability of the left lower extremity.  In October 1969, the 
RO denied service connection for a low back disability 
(claimed as secondary to the disability of the left lower 
extremity).  Evidence considered at those times included the 
veteran's service medical records, and, with respect to the 
latter decision, private treatment records from Raoul Saldaña 
Schmier, M.D., received in April 1969; a transcript of a May 
1969 RO hearing; and the report of an August 1969 VA 
examination.    

The service medical records show that the veteran was 
diagnosed in 1952 with a post-polio deformity of the left 
leg.  At that time the veteran reported noticing weakness of 
his left leg approximately four years earlier, following an 
automobile accident and involving only the left ankle. During 
the RO hearing, the veteran testified that he sustained an 
injury to the left lower extremity in a motor vehicle 
accident prior to his military service.  He also testified 
that, while on guard duty, he felt a pain in his leg and fell 
down, and was subsequently hospitalized for several weeks.  A 
report of a May 1952 neurology consultation reflects that the 
veteran had atrophy of the muscles of the left lower 
extremity probably due to direct trauma to the nerves 
supplying that area.  The neurologist noted that the veteran 
did not have back pain.

Dr. Schmier's records reflect diagnoses of (1) residuals of 
poliomyelitis involving the left lower extremity with 
shortening and atrophy of the left lower extremity, and (2) 
chronic lumbosacral strain, secondary to (1).  The report of 
the August 1969 VA examination notes an obscure lesion in the 
veteran's spinal cord at a level from L3 to S1.

Based upon a review of the evidence, the RO determined that 
the disability of the veteran's left lower extremity had 
existed prior to service, without evidence of aggravation in 
service beyond the natural progress of the condition.  The RO 
then denied service connection for the veteran's back 
condition (inasmuch as the evidence indicated that it 
resulted from the left lower extremity for which service 
connection had been denied).  The veteran was notified of 
these determinations in November 1956 and December 1969, 
respectively, but did not initiate an appeal. 

Also as indicated above, later, in August 1981, the RO 
continued its denial of the claims.  Evidence added to the 
record since prior denial of the claims included medical 
treatment records and an opinion from the Doctor's Medical 
Center, received in November 1969, reflecting that the 
veteran's foot drop might be due to a common peroneal nerve 
palsy, to a lesion in the veteran's back; VA hospital 
records, dated in October 1975, showing atrophy of left leg, 
cause undetermined, and mechanical low back pain; letters 
received from potential employers in December 1975, 
indicating that the veteran's physical limitations prevented 
him from getting jobs; the report of a January 1976 VA 
examination, showing a diagnosis of old residuals of polio; a 
February 1978 medical statement from Sergio E. Rodrigues, 
D.C., reflecting that the veteran was 100 percent disabled; a 
February 1978 medical report from Arturo F. Lluberas, M.D., 
recommending physical therapy for the veteran's low back 
pain; a February 1978 statement, received from Jose A. 
Carrasquillo, a chiropractor, in March 1978, indicating that 
the veteran had been treated for low back pain approximately 
14 years earlier, and that records were not kept; the report 
of a March 1978 VA examination; records received in March 
1978, reflecting that the veteran was paid for working 
uninterruptedly for several years in the late 1940's; a March 
1978 neurological assessment, prepared for Social Security by 
Hiram Mercado, M.D., indicating that the veteran was not able 
to perform remunerative work; a November 1978 statement from 
a former servicemember, who was hospitalized in service with 
the veteran; a letter from the Central Office of Personnel 
Administration, dated in February 1981, and received in July 
1981, indicating that there was no record that the veteran 
used sick leave in 1948 due to a motor vehicle accident.

Based on a review of the evidence, the RO again denied 
service connection for both lower left extremity and back 
disabilities.  The RO notified the veteran of the denial in 
October 1981, he filed a notice of disagreement in March 
1982, and the RO issued a SOC in April 1982.  However, the 
record reflects that the veteran did not file a substantive 
appeal.  As no appeal was timely perfected, the August 1981 
decision is final as to the evidence then of record, and is 
not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§  20.302, 20.1103 
(2003).

The veteran filed the current claims to reopen on 
December 23, 1998 (although noted, in the December 1999 
decision, as July 13, 1999).  Under the governing legal 
authority, VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of the veteran.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  

Title 38 Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted that bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes the regulations implementing the VCAA include a 
revision of 38 C.F.R. § 3.156.  However, that revision 
applies only to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.156(a) (2002)).  Given the date of 
claim culminating in the instant appeal, the Board will apply 
the version of 38 C.F.R. § 3.156(a) in effect prior to August 
29, 2001; that version appears in the 2001 edition of Title 
38 of the Code of Federal Regulations].  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated 
above, "new" evidence is evidence that was not of record at 
the time of the last final disallowance (on any basis) of the 
claim, and is not "merely cumulative" of other evidence 
that was then of record.  This analysis is undertaken by 
comparing newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
should be reopened.  See Evans v. Brown, 9 Vet. App. 273, 
282-3 (1996).  Here, the last final denial of each claim was 
in August 1981.  The Board also notes that, for purposes of 
the "new and material" analysis, the credibility of the 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

In the present case, evidence added to the record since 
August 1981 includes a June 2000 radiology report, showing 
diagnoses of status-post L4-L5 laminotomy with facet tropism 
and loss of disc height, and L3-L4 mild diffuse disc disease 
without significant spinal canal compromise; a July 2000 and 
September 2000 medical report from Augustus A. White, III, 
M.D., Ph.D., received in December 2000, reflecting that the 
veteran had approximately a 50 year history of a left foot 
drop, with complaints of increasing weakness and low back 
pain; a statement received in August 2002 from F. P. and E. 
R. O., former soldiers that had served with the veteran, 
indicating that, during training in February 1951, the 
veteran fell when he put [sic] his foot in a hole and rolled 
to the bottom of a hill, and that the veteran complained of 
severe pains in his left leg and lumbosacral region; and 
records received from the Social Security Administration in 
February 2003, indicating that the veteran was disabled and 
unable to engage in substantial gainful activity for 
sustained periods of time since August 1977.
     
Also added to the record are statements of the veteran, 
referring to his having served for almost two years without 
problems, before his leg began to bother him again; and that 
his assignments as a guard of prisoners required long periods 
of standing and long work hours that aggravated his leg 
condition.  He also stated that he had a fall in 1951 while 
participating in basic training, and that the pains in his 
leg and back became acute soon thereafter in Korea, from 
continuous marches and prolonged hours of guard duty.

The Board finds that the statements received in August 2002 
from former soldiers that had witnessed the veteran's falling 
during training in 1951 and heard his complaints of severe 
leg and back pains, is "new" in the sense that it was not 
previously before agency decisionmakers.  The Board also 
finds that this evidence is "material" for purposes of 
reopening.  These statements support the occurrence of an in-
service incident-a fall during training in 1951-not 
documented in service medical records, regarding an incident 
in service-that could, plausibly, have caused or exacerbated 
the left lower extremity, and/or the veteran's back problems.  
The Board points out that the evidence to reopen must, at a 
minimum, "contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability," even where it will not eventually convince 
VA to alter its decision.  See Hodge, 155 F.3d at 1363; 
38 C.F.R. § 3.156.  The Board finds that as these statements 
meet this requirement, the criteria for reopening the claim 
likewise are met.  As new and material evidence has been 
received, the criteria for reopening the claims for service 
connection for disability of the left lower extremity 
(claimed as paralysis of the left leg and foot) and for a low 
back disability (claimed as herniated nucleus pulposus, L4-
L5) are met.  


ORDER

To the limited extent that new and material evidence to 
reopen the claim for service connection for disability of the 
left lower extremity has been received, the appeal is 
granted.

To the limited extent that new and material evidence to 
reopen the claim for service connection for a low back 
disability has been received, the appeal is granted.





REMAND

As each petitions to reopen the claims have been granted, de 
novo consideration of each claim on appeal is appropriate.  
However, the Board finds that additional development of the 
claims on appeal is warranted.  

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
service, or, on a secondary basis, for disability that is 
proximately due to or the result of a service-connected 
condition.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303(a), 3.310(a) (2003).  

Pertinent to the instant appeal, the veteran contends that 
service connection is warranted for left lower extremity on 
the basis of aggravation of a pre-existing disability, and 
that service connection for a low back disability is 
warranted on a secondary basis.

As indicated above, statements from former soldiers that had 
served with the veteran, indicate that, during training in 
February 1951, the veteran fell when he put [sic] his foot in 
a hole and rolled to the bottom of a hill, and that he 
complained of severe pains in his left leg and lumbosacral 
region.  More recently, the veteran testified that the pains 
in his left leg and back became acute in Korea (soon after 
his fall in February 1951), while performing guard duty for 
prolonged hours.  

While the veteran has denied specific knowledge of having had 
polio as a child, he has indicated that relatives told him 
that he had some type of disease as a child that caused him 
to have less development in the left leg than in the right 
leg.  In this regard, service medical records from August 
1952 include a medical opinion that the veteran's disability 
of the left lower extremity was incurred prior to service and 
had been non-progressive for two years.  However, the report 
of May 1952 neurological consultation reflects that the 
veteran had reported noticing weakness of his left leg 
approximately four years earlier, following an automobile 
accident; and also reflects a medical opinion that the 
veteran's atrophy of the muscles of the left lower extremity 
was probably due to direct trauma to the nerves supplying 
that area.  

Private medical treatment records received in April 1969 
reflect that a diagnosis of chronic lumbosacral strain 
secondary to residuals of poliomyelitis involving the left 
lower extremity with shortening and atrophy of the left lower 
extremity.  

The Board points out that the medical evidence currently of 
record does not include medical opinion specifically 
addressing the medical relationship, if any, between current 
left lower extremity disability and service (specifically, 
the 1951 fall), or the medical relationship between current 
low back disability and either service or current left lower 
extremity disability.  The Board finds that such an opinion, 
based on consideration of the veteran's documented medical 
history and assertions, would be helpful in resolving the 
claims on appeal.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4).  

Hence, the RO should arrange for the veteran to undergo 
appropriate examination.  The veteran is hereby advised that 
failure to report for any scheduled VA examinations, without 
good cause, may well result in denial of the claims.  See 38 
C.F.R. § 3.655 (2003).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.   If 
the veteran does not report for any scheduled examination, 
the RO must obtain and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and time of the 
examination sent to him by the pertinent VA medical facility.

Prior to arranging for the veteran to undergo examination, 
the RO should invite the veteran to submit information and/or 
evidence pertinent to the claims on appeal.  In this regard, 
the Board points out that the record currently does not 
include any correspondence from the RO specifically 
addressing the VCAA notice and duty to assist provisions as 
they pertain to the service connection claims currently on 
appeal, to particularly include the duty, imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), requiring the 
Department to explain what evidence will be obtained by whom.  
See Charles v. Principi,  16 Vet. App. 370 (2002); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  Action by the RO 
is required to satisfy the notification provisions of the 
VCAA.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  The RO's 
notice letter to the veteran should explain that he has a 
full one-year period for response.  See 38 U.S.C.A. § 5103 
(West 2002); but see also Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) 
(to be codified at 38 U.S.C.A. § 5103(b)(3)) (amending the 
relevant statute to clarify that the VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period).  After providing the required notice, the RO should 
obtain any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2003).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claims remaining on appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should furnish to the veteran 
and his representative a letter providing 
notification of the VCAA and the duties 
to notify and assist imposed thereby, 
specifically as regards the claims 
currently on appeal.  The letter should 
include a summary of the evidence 
currently of record that is pertinent to 
the claims, and specific notice as to the 
type of evidence necessary to 
substantiate those claims.  

To ensure that the duty to notify the 
veteran what evidence will be obtained by 
whom is met, the RO's letter should 
include a request that he provide 
sufficient information and, if necessary, 
authorization to enable VA to obtain any 
medical records pertaining to evaluation 
or treatment for the claimed disabilities 
that are not currently of record, and 
assurance that the RO will attempt to 
obtain the evidence if sufficient 
information and, if necessary, 
authorization is provided.  

The RO's letter should also invite the 
veteran to submit all pertinent evidence 
in his possession, and explain the type 
of evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should include clear notice that 
the veteran has a full one-year period 
for response (although VA may adjudicate 
the claims within the one-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  All records 
and/or responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  After all available records from each 
contacted entity are associated with the 
veteran's claims file, or the time period 
for the veteran's response has expired, 
the RO should arrange for the veteran to 
undergo appropriate examination of his 
left lower extremity and low back.   
The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the physician 
designated to examine the veteran, and 
the  report should include discussion of 
the veteran's documented medical history 
and assertions.  All indicated tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis

As regards the left lower extremity, the 
physician should render an opinion, 
consistent with sound medical judgment, 
as to whether there it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that there is a 
medical relationship between the 
veteran's current disability of the left 
lower extremity and service (to 
specifically include the alleged 1951 in-
service fall.  

In rendering such opinion, the physician 
should specifically address:  (a) whether 
the veteran had a disability of the left 
lower extremity that pre-existed service; 
if so, (b) whether the disability 
increased in severity in service, or as a 
result of in-service injury (to include 
the alleged 1951 fall) or injury; if so, 
(c) whether such increase in severity 
represented the natural progress of the 
condition, or whether such increase was 
beyond the natural progress of the 
condition (representing a permanent 
worsening of the disability of the left 
lower extremity); and, if so (d) whether 
such increase in severity led to the 
current disability of the left lower 
extremity.  

If the examiner finds that a left lower 
extremity disability did not pre-exist 
service, the examiner should opine 
whether the disability of the left lower 
extremity is the result of in-service 
injury (to include the alleged 1951 fall) 
or disease.  

As regards any current low back 
disability, the physician should offer an 
opinion, consistent with sound medical 
judgment, as to whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that such 
disability (a) is the result of in-
service injury or disease, or (b) was 
caused or is aggravated by the lower left 
lower extremity.

The examiner should set forth all 
findings, along with the complete 
rationale for the conclusions reached, 
should be set forth in a printed 
(typewritten) report.

4.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished. 

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims for 
service connection for disability of the 
left lower extremity, and for a low back 
disability (to include as secondary to 
left lower extremity disability), in 
light of all pertinent evidence and legal 
authority (to include the presumptions of 
soundness and of aggravation).  

7.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC (to include 
discussion of any additional legal 
authority considered, and clear reasons 
and bases for all determinations), and 
afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



